Title: To Thomas Jefferson from John Moody, 23 February 1801
From: Moody, John
To: Jefferson, Thomas



Dear Sir
23d Feby. 1801.

on Some Momentuos Occasions heretofore I have taken the liberty to Addres you I Must now Once more Transgress on your Patience to Congratulate your Election and particularly So after Such an Obstinate Party Resistance The Happines here among Republicans are Beyond Expresion and I Believe the Gloom is as much So with the Opposite & obstinate The Milder ones appear well Satisfyed. The Matter in Dispute is So amicably Desided and it is to [hope?] peace and Tranquilty will Reign in our Happy land.—Hail Columbia—from the year 76 I was a strong friend to the American Cause and Never will abandon it and May your Administration be the will of the people.
Misfortunes unavoidable in the Merchantile line have Overtaken me. But Nothing Shall Shake my faith a little Countenance from friends would be of Infinite Service. one line from you would be Gratification for Every thing asking pardon for this
I am with Sincerity your Most Obt.

John Moody

